JOANOS, Judge,
dissenting.
The trial judge’s decision to deny the motion for continuance is judged by the abuse of discretion standard. I do not believe that an abuse of discretion exists here. I would affirm.
The appellant brought the action. It should be presumed that he had some grasp of the evidence available to him before he brought suit. In addition, he never requested discovery after receiving the answer but waited until after the motion for summary judgment was filed. When he moved to continue the first summary judgment hearing, he had not scheduled the first deposition, propounded the first set of interrogatories, or filed any request for production of documents. After the first continuance was granted, no additional discovery was attempted until after appellant made a second request for continuance.
No disputed issues of fact having been demonstrated, the summary judgment should be affirmed.